DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1-2, 4-7, and 9-20 are rejected. Claims 3 and 8 are objected to as being allowable if rewritten in independent form. Claims 1, 3, 6-7, 10, and 15-16 are amended. No claims are cancelled or added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/15/2021. 

Response to Arguments
Applicant’s arguments are discussed below. 
Rejection of claims 1, 10, and 16 under 35 U.S.C. 102/103
Applicant has amended claims 1, 10, and 16 to further limit the step of displaying the plurality of network monitoring metrics to displaying the plurality of network monitoring metrics “simultaneously” on a “single screen,” and now argues that the previously cited art does not disclose such a feature. Examiner agrees. Nonetheless, the previously cited art in combination with either Baumecker or Cabral teaches the system of amended claims 1, 10, and 16, as discussed in the rejection below. 
Applicant also argues that Chakkassery Vidyadharan does not transmitting polling request messages to various system resources to capture network monitoring data from the various system resources, as required by claims 1 and 10. Instead, according to Applicant, Chakkassery Vidyadharan relies on a plurality of autonomous agents disbursed throughout the network to gather monitoring information. However, Examiner respectfully disagrees for several reasons. First, Chakkassery Vidyadharan teaches that performing centralized monitoring by 
Rejection of claim 2 under 35 U.S.C. 103
Applicant argues that Chakkassery Vidyadharan does not teach transmitting a status function check message to a device to cause the device to perform a specified function. In support of this argument, Applicant provides examples of status function check messages disclosed in the specification, such as status function check messages asking a printer to perform 

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan (US 10,756,990) in view of Frei (US 2008/0209333), and in further view of either Baumecker (US 2017/0090723) or Cabral (US 2016/0246490).
Regarding claim 1, Chakkassery Vidyadharan teaches a system for centralized monitoring of connected devices comprising: (a) a virtual service engine (VSE) Platform comprising at least one VSE Platform processor, the at least one VSE Platform processor coupled to a first data storage device comprising non-transitory computer-readable medium with computer-readable VSE Platform code for instructing the at least one VSE Platform processor, wherein (i) when the at least one VSE Platform processor executes the VSE Platform code, the at least one VSE Platform processor performs operations comprising: (A) transmitting a network polling request message to one or more network nodes, wherein the network polling request message includes computer readable instructions that, when processed by the network nodes, causes the network nodes to transmit to the VSE Platform (I) utilization network monitoring data, and (II) availability network monitoring data that includes a network node operational status (A central monitoring system 110 interacts with monitoring agents installed on a plurality of nodes to obtain telemetry data from the plurality of nodes. See col. 7, ln. 23-38. The central monitoring system 110 may obtain telemetry data either by pulling/pinging (i.e., requesting) the telemetry data from the monitoring agents or configuring the monitoring agents to report the telemetry data to the central monitoring system. See col. 3, ln. 1-4; col. 9, ln. 15-21. The telemetry data may include data regarding the operation (i.e., availability) of the nodes as well as data regarding the resource usage (i.e., utilization) of the nodes. See col. 7, ln. 39-49; col. 9, ln. 55-63. The nodes may include applications, servers, and network nodes such as load balancers. See col. 2, ln. 55-58; col. 3, ln. 5-9), (B) transmitting a compute polling request message to one or more compute nodes, wherein the compute polling request message includes computer-readable instructions that, when processed by the compute nodes, causes the compute nodes to transmit to the VSE Platform (I) utilization network monitoring data, and (II) 
However, Chakkassery Vidyadharan does not teach that the Node Map displays (A) a network node geographic location, (B) a compute node geographic location, or (C) both the network node geographic location and the compute node geographic location. Nonetheless, Frei teaches a system for visualizing a network whereby the system determines a geographic location of each node in the network, and whereby the system graphically overlays an icon corresponding to each node onto a geographic map at a position in the map corresponding to the determined geographic location of the node. See par. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan so that the GUI displays each node on a geographic map at a location corresponding to a determined geographic location of the node because doing so provides a network operator or administrator with a geographically accurate view of the network. 
In addition, Chakkassery Vidyadharan and Frei do not teach that the step of configuring the Ecosystem Overview Dashboard GUI to display the plurality of network monitoring metrics comprises configuring the Ecosystem Overview Dashboard GUI to simultaneously display within a single screen, the plurality of security network monitoring metrics. However, Baumecker teaches a dashboard comprising a plurality of widgets that each display a metric, whereby a user may configure the number, dimensions, and position of the widgets in the dashboard. See par. 9-10. Cabral teaches a similar system. See par. 47; fig. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan and Frei so that the GUI can be configured with a number, dimension, and arrangement of widgets needed to simultaneously display on a single screen the plurality of network monitoring metrics, because 
Regarding claim 2, Chakkassery Vidyadharan teaches wherein: (a) the at least one VSE Platform processor performs a further operation comprising implementing a Secure Remote Monitoring and Management (SRM2) Application Monitor software application configured to perform the operation of transmitting a status function check message to a digital resource, wherein the status function check message comprises a computer-readable instruction that, when executed by the digital resource, causes the digital resource to (A) perform a specified function (The central monitoring system pulls/pings (i.e., requests) telemetry data from a node, which causes the node to perform the function of obtaining the requested telemetry data. See col. 3, ln. 1-4; col. 9, ln. 15-21), (B) generate function status network monitoring data comprising a digital resource identifier and a digital resource operational status (The monitoring agent generates a response comprising the requested telemetry data. The response must include an identifier and/or name of the node so that the central monitoring system can distinguish responses from different monitoring agents installed on each node. See col. 3, ln. 1-4; col. 9, ln. 15-21), and (C) transmit the function status network monitoring data to the VSE Platform (The monitoring agent transmits the response to the central monitoring system. See col. 3, ln. 1-4; col. 9, ln. 15-21); and (b) the dashboard server processor performs the further operations of configuring the Ecosystem Overview Dashboard GUI to display at least one Business Critical Service metric determined from the function status network monitoring data, wherein the at least one Business Critical Service metric comprises (i) a digital resource identifier, and (ii) a digital resource operational status (The central monitoring system uses the telemetry data in the response to update the GUI with the operational status of the node in correspondence with the identifier of the node. See col. 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Chakkassery Vidyadharan, Frei, and either Baumecker or Cabral, as applied to claim 2 above, in further view of Parry (US 2003/0217357).
Regarding claim 4, Chakkassery Vidyadharan teaches wherein: (a) the VSE Platform processor is further configured to perform the operation comprising (i) transmitting a get request message to one or more digital resources, wherein the get request message includes computer-readable instructions that, when processed by the digital resource, causes the digital resource to transmit to the VSE Platform identification and configuration data (The central monitoring system may request and responsively obtain configuration data from each node. See col. 9, ln. 11-22. The response must include an identifier of the node to allow the central platform to distinguish responses from different nodes). 
However, Chakkassery Vidyadharan, Frei, and Baumecker/Cabral do not teach (ii) querying a maintenance database using the identification and configuration data to retrieve maintenance and support data corresponding to the digital resource; and (b) the dashboard server processor performs the further operations of configuring the Ecosystem Overview Dashboard GUI to display at least one maintenance and support metric determined from the maintenance and support data. Nonetheless, Parry teaches a firmware monitoring system whereby the system queries for firmware updates for one or more devices based on identifiers and existing firmware of the devices, and displays a notification to an administrator when a new firmware update is available. See par. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Frei, and Baumecker/Cabral so that the central monitoring platform queries for configuration updates for a node using an identifier and known configuration of the node, and displays a notification via the GUI when a configuration update is available for the node, because doing so provides more information to a user via the GUI.
Claim 5 is rejected under 35 U.S.C. 103 because it is unpatentable over Chakkassery Vidyadharan, Frei, either Baumecker or Cabral, and Parry, as applied to claim 4 above, in further view of Simpson (US 2021/0081541).
Regarding claim 5, Chakkassery Vidyadharan, Frei, Baumecker/Cabral, and Parry do not teach wherein the at least one maintenance and support metric comprises: (a) an End of Support Devices metric; and (b) an Expired Maintenance Devices metric. However, Simpson teaches a device configuration management system whereby the system creates and displays a device vulnerability report that indicates whether a device is old and no longer actively supported. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Frei, Baumecker/Cabral, and Parry so that the GUI displays an indication as to whether a device is old and no longer actively supported, because doing so provides more information to a user via the GUI.
Claims 6-7 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan, Frei, and either Baumecker or Cabral, as applied to claim 1 above, in further view of Desai (US 2021/0092616).
Regarding claim 6-7, Chakkassery Vidyadharan, Frei, and Baumecker/Cabral do not teach wherein: (a) the at least one VSE Platform processor performs further operations comprising (i) determining a durational network node availability network monitoring metric based on the availability network monitoring data received by the VSE Platform in response to the transmitted network polling request message, (ii) determining a durational compute node availability network monitoring metric based on the availability network monitoring data received by the VSE Platform in response to the transmitted compute polling request message, (iii) determining a durational monitored application availability network monitoring metric based on the availability network monitoring data received by the VSE Platform in response to the transmitted application polling request message, (iv) determining a durational network node utilization network monitoring metric based on the utilization network monitoring data received by the VSE Platform in response to the transmitted network polling request message, and (v) determining a durational compute node utilization network monitoring metric based on the utilization network monitoring data received by the VSE Platform in response to the transmitted compute polling request message, (b) the dashboard server processor performs the further operations of configuring the Ecosystem Overview Dashboard GUI to additionally display within the single screen (i) the durational network node availability network monitoring metric, (ii) the durational compute node availability network monitoring metric, (iii) the durational monitored application availability network monitoring metric, (iv) the durational network node utilization network monitoring metric, and (v) the durational compute node utilization network monitoring metric. Nonetheless, all of the monitoring metrics of claim 6 were individually known to one of ordinary skill in the art before the effective filing date of the claimed invention. For instance, Desai teaches a system for monitoring a plurality of types of network nodes, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Frei, and Baumecker/Cabral so that the GUI displays durational router availability, durational server availability, durational application availability, durational router utilization, durational server utilization, and durational application utilization, because doing so provides more information to a user via the GUI.
Claim 9 is rejected under 35 U.S.C. 103 because it is unpatentable over Chakkassery Vidyadharan, Frei, and either Baumecker or Cabral, as applied to claim 2 above, in further view of Desai and Gerstenberger (US 9,331,907).
Regarding claim 9, Chakkassery Vidyadharan teaches wherein (e) the compute node utilization network monitoring metric comprises (i) a percentage of CPU utilization, and (ii) a percentage of memory utilization (the GUI may display information about CPU utilization and memory utilization of the web servers and application servers. See col. 6, ln. 15-21; fig. 4D, item 353). 
However, Chakkassery Vidyadharan, Frei, and Baumecker/Cabral do not teach wherein (a) the network node availability network monitoring metric comprises a percentage of network nodes for which the network node operational status indicates that the network node is functioning properly and available for use; (b) the compute node availability network monitoring metric comprises a percentage of compute nodes for which the compute node operational status 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Frei, and Baumecker/Cabral so that the GUI displays the percentage of routers that are available, the percentage of servers that are available, the percentage of applications that are available, the percentage of available uplink bandwidth used, and the percentage of available downlink bandwidth used, because doing so provides more information to a user via the GUI.
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan in view of Gasperi (US 9,740,363), and in further view of either Baumecker or Cabral.
Regarding claim 10, Chakkassery Vidyadharan teaches a system for centralized monitoring of connected devices comprising: (a) a digital resource inventory relational database comprising one or more database records that each comprise a digital resource identifier (A data store 221 stores configuration information associated with a plurality of nodes which is searchable using identifiers of the nodes. See col. 22, ln. 53-67); (b) a virtual service engine that performs operations comprising: i) transmitting a polling request message to one or more digital resources, wherein the polling request message includes computer-readable instructions that, when processed by the digital resources, causes the digital resources to transmit to the virtual service engine (A) utilization network monitoring data, and (B) availability network monitoring data that includes a digital resource operational status (A central monitoring system 110 interacts with monitoring agents installed on a plurality of nodes to obtain telemetry data from the plurality of nodes. See col. 7, ln. 23-38. The central monitoring system 110 may obtain telemetry data either by pulling/pinging (i.e., requesting) the telemetry data from the monitoring agents or configuring the monitoring agents to report the telemetry data to the central monitoring system. See col. 3, ln. 1-4; col. 9, ln. 15-21. The telemetry data may include data regarding the operation (i.e., availability) of the nodes as well as data regarding the resource usage (i.e., utilization) of the nodes. See col. 7, ln. 39-49; col. 9, ln. 55-63. The nodes may include applications, servers, and network nodes such as load balancers. See col. 2, ln. 55-58; col. 3, ln. 5-9), (ii) determining one or more network monitoring metrics based on the availability network monitoring data and the utilization network monitoring data, wherein the network monitoring metrics comprise a digital resource availability network monitoring metric and a digital resource utilization network monitoring metric (The central monitoring system derives availability metrics and utilization metrics for display via a GUI. For instance, the availability 
However, Chakkassery Vidyadharan does not teach that the dashboard module is implemented by a provider server, or that the virtual service engine performs an operation comprising (iii) establishing a secure data connection to a provider computing environment comprising the provider server and transmitting the network monitoring metrics to the provider system through the secure data connection. Nonetheless, Gasperi teaches a performance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan so that the dashboard module is implemented by a discrete provider server, and so that the central monitoring system establishes a secure connection with the discrete provider server and transmits the network monitoring metrics to the discrete provider server because doing so allows the functionality of the central monitoring system to be split among a plurality of devices for load-balancing and redundancy purposes. 
In addition, Chakkassery Vidyadharan and Gasperi do not teach that the step of configuring the Dashboard Graphical User Interface to display (A) the digital resource availability network monitoring metric, (B) the digital resource utilization network monitoring metric, and (C) the list of digital resource identifiers retrieved from the digital resource inventory relational database, comprises configuring the Dashboard Graphical User Interface to simultaneously display within a single screen the (A) the digital resource availability network monitoring metric, (B) the digital resource utilization network monitoring metric, and (C) the list of digital resource identifiers retrieved from the digital resource inventory relational database. However, Baumecker teaches a dashboard comprising a plurality of widgets that each display a metric, whereby a user may configure the number, dimensions, and position of the widgets in the dashboard. See par. 9-10. Cabral teaches a similar system. See par. 47; fig. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan so that the GUI can be configured with a number, dimension, and arrangement of widgets needed to simultaneously display on a single screen the digital resource availability network monitoring metric, the digital resource utilization network monitoring metric, and the list of digital resource identifiers, because doing so allows a user to configure the GUI to display as much or as little information as the user wants to see on a single screen. 
Regarding claim 13, Chakkassery Vidyadharan and Gasperi teach wherein (a) the one or more digital resources are monitored software applications (The nodes may include applications, servers, and network nodes such as load balancers. See col. 2, ln. 55-58; col. 3, ln. 5-9); (b) the virtual service engine comprises a Secure Remote Monitoring and Management (SRM2) Application Monitor software application configured to perform the operation of transmitting a status function check message to a monitored software application, wherein the status function check message comprises a computer-readable instruction that, when executed by the monitored software applications, causes the monitored software application to (i) perform a specified function (The central monitoring system pulls/pings (i.e., requests) telemetry data from a node, which causes the node to perform the function of obtaining the requested telemetry data. See col. 3, ln. 1-4; col. 9, ln. 15-21), (B) generate function status network monitoring data (The monitoring agent generates a response comprising the requested telemetry data. The response must include an identifier and/or name of the node so that the central monitoring system can distinguish responses from different monitoring agents installed on each node. See col. 3, ln. 1-4; col. 9, ln. 15-21), and (C) transmit the function status network monitoring data to the virtual service engine (The monitoring agent transmits the response to the central monitoring system. 
Regarding claim 14, Chakkassery Vidyadharan teaches wherein: (a) the at least one software application performance metric comprises an application response time and a network response time (The GUI displays a response time of an application. See fig. 4B, item 324. The GUI may also display a round trip time collected from the application. See col. 15, ln. 35-51; col. 44, ln. 40-54); and (b) the Business Critical Services metric comprises a software application identifier and an operational status (The central monitoring system uses the telemetry data in the response to update the GUI with the operational status of the node in correspondence with the identifier of the node. See col. 37, ln. 38-63. For instance, the GUI may be updated to show that the node with the identifier “4” and the name “sv2clxas01” has the operational status of “green” or “100%.” See col. 7, ln. 16-18; fig. 4D, items 349 and 353). 
Claims 11-12 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan, Gasperi, and either Baumecker or Cabral, as applied to claim 10 above, in further view of Frei.
Regarding claim 11, Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral teach wherein: (a) the one or more digital resources are network nodes (The identifiers and names each correspond to a node. See fig. 4D, item 353); (b) the virtual service engine comprises a Platinum 1 Functionality Module that performs the operation comprising transmitting a netflow data request message to one or more network nodes, wherein the netflow data request message includes computer-readable instructions that, when processed by the network node, cause the network node to transmit network flow data to the Platinum 1 Functionality Module (The central 
However, Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral do not teach that the Node Map displays the geographic location for the one or more network nodes. Nonetheless, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral so that the GUI displays each node on a geographic map at a location corresponding to a determined geographic location of the node because doing so provides a network operator or administrator with a geographically accurate view of the network. 
Regarding claim 12, Chakkassery Vidyadharan teaches wherein: (a) the one or more digital resources are compute nodes (The identifiers and names each correspond to a node. See fig. 4D, item 353); (b) the virtual service engine is configured to perform the operations comprising transmitting a get request message to the one or more compute nodes, wherein the get request message includes computer-readable instructions that, when processed by compute nodes causes the compute nodes to transmit to the virtual service engine identification and configuration data, wherein the identification and configuration data comprises an identifier for at least one software application integrated with the one or more compute nodes (The central monitoring system may query a node for configuration data, which causes the node to respond with the configuration data. See col. 9, ln. 11-22. The node may be an application node. See col. 2, ln. 55-58; col. 3, ln. 5-9. The response from the node must include an identifier of the node so that the central monitoring system can distinguish responses from different nodes); (c) the provider server performs the further operations of configuring the Dashboard Graphical User Interface to display (i) a Node Map that displays the digital resource operational status for the 
However, Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral do not teach that the Node Map displays a geographic location for the one or more compute nodes. Nonetheless, Frei teaches a system for visualizing a network whereby the system determines a geographic location of each node in the network, and whereby the system graphically overlays an icon corresponding to each node onto a geographic map at a position in the map corresponding to the determined geographic location of the node. See par. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral so that the GUI displays each node on a geographic map at a location corresponding to a determined geographic location of the node because doing so provides a network operator or administrator with a geographically accurate view of the network. 
Claim 15 is rejected under 35 U.S.C. 103 because it is unpatentable over Chakkassery Vidyadharan, Gasperi, and either Baumecker or Cabral, as applied to claim 10 above, in further view of Waheed (US 2017/0147425).
Regarding claim 15, Chakkassery Vidyadharan and Gasperi teach wherein: (a) the virtual service engine comprises a Resource Module software application that performs the operation comprising transmitting a data request message to one or more resources, wherein the data request message includes computer-readable instructions that, when processed by the resources, cause the resources to transmit network monitoring data to the virtual service engine; (b) the virtual service engine performs the further operation comprising (i) determining one or more network monitoring metrics based on the network monitoring data, and (ii) transmitting the one or more network monitoring metrics to the provider system; and (c) the provider server performs the further operations of configuring the Dashboard Graphical User Interface to display the network monitoring data within the single integrated interface (See discussion of claim 10).
However, Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral do not teach that the Resource Module is a Storage Resource Module, the data request is a storage data request, the resources are storage resources, the network monitoring data is storage network monitoring data, and the network monitoring metrics are storage network monitoring metrics. Nonetheless, Waheed discloses a Storage Resource Module that sends storage data requests to storage resources to obtain performance data from the storage resource, and that derives storage network monitoring metrics from the performance data. See par. 63-67.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Gasperi, and Baumecker/Cabral so that the central monitoring system is capable of collecting performance 
Claims 16 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan in view of either Baumecker or Cabral.
Regarding claim 16, Chakkassery Vidyadharan teaches a method for centralized monitoring of connected devices comprising the steps of: (a) transmitting, by a network monitor software (NMS) Platform, a network polling request message to one or more network nodes, wherein the network polling request message includes computer-readable instructions that, when processed by the network nodes, causes the network nodes to transmit to the NMS Platform (I) utilization network monitoring data, and (II) availability network monitoring data that includes a network node operational status (A central monitoring system 110 interacts with monitoring agents installed on a plurality of nodes to obtain telemetry data from the plurality of nodes. See col. 7, ln. 23-38. The central monitoring system 110 may obtain telemetry data either by pulling/pinging (i.e., requesting) the telemetry data from the monitoring agents or configuring the monitoring agents to report the telemetry data to the central monitoring system. See col. 3, ln. 1-4; col. 9, ln. 15-21. The telemetry data may include data regarding the operation (i.e., availability) of the nodes as well as data regarding the resource usage (i.e., utilization) of the nodes. See col. 7, ln. 39-49; col. 9, ln. 55-63. The nodes may include applications, servers, and network nodes such as load balancers. See col. 2, ln. 55-58; col. 3, ln. 5-9); (b) transmitting, by the NMS Platform, a compute polling request message to one or more compute nodes, wherein the compute polling request message includes computer-readable instructions that, when processed by the compute nodes, causes the compute nodes to transmit to the NMS Platform (I) utilization network monitoring data, and (II) availability network monitoring data that includes a 
However, Chakkassery Vidyadharan does not teach that the step of configuring the Security Summary Dashboard GUI to display the plurality of security network monitoring metrics comprises configuring the Security Summary Dashboard GUI to simultaneously display within a single screen, the plurality of security network monitoring metrics. However, Baumecker teaches a dashboard comprising a plurality of widgets that each display a metric, whereby a user may configure the number, dimensions, and position of the widgets in the dashboard. See par. 9-10. Cabral teaches a similar system. See par. 47; fig. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan so that the GUI can be configured with a number, dimension, and arrangement of widgets needed to simultaneously display on a single screen the plurality of network monitoring metrics, because doing so allows a user to configure the GUI to display as much or as little information as the user wants to see on a single screen. 
Regarding claim 19, Chakkassery Vidyadharan teaches further comprising the steps of: (a) transmitting by a Platinum 1 Functionality Module, a netflow data request message to one or more network nodes, wherein the netflow data request message includes computer-readable instructions that, when processed by the network node, cause the network node to transmit network flow data to the Platinum 1 Functionality Module; and (b) configuring by the dashboard server, the Dashboard Graphical User Interface to display at least one network flow metric determined from the network flow data (The central monitoring platform may ping nodes for round trip times. See col. 15, ln. 35-51; col. 44, ln. 40-54. Network performance metrics may be derived from the round trip time times and displayed by the GUI. See col. 37, ln. 26-37; fig. 4C).
Claims 17-18 are rejected under 35 U.S.C. 103 because they are unpatentable over Chakkassery Vidyadharan and either Baumecker or Cabral, as applied to claim 16 above, in further view of Frei. 
Regarding claim 17, Chakkassery Vidyadharan teaches further comprising the step of generating a Node Map that displays (A) a network node operational status for the one or more network nodes, or (B) a compute node operational status for the one or more compute nodes, or (C) both the network node operational status for the one or more network nodes and compute node operational status for the one or more compute nodes (The dashboard module configures the GUI to display a node topology map that also displays the operational status of each node in the node topology map. See col. 37, ln. 5-37; fig. 4C-4D. For instance, the node topology map displays a colored dot 349 next to each node which indicates the operational status of the node, as well as a health status indicator 355 which indicates the health of each node. See fig. 4C-4D). 
However, Chakkassery Vidyadharan and Baumecker/Cabral do not teach that the Node Map displays (A) a network node geographic location, (B) a compute node geographic location, or (C) both the network node geographic location and the compute node geographic location. Nonetheless, Frei teaches a system for visualizing a network whereby the system determines a geographic location of each node in the network, and whereby the system graphically overlays an icon corresponding to each node onto a geographic map at a position in the map corresponding to the determined geographic location of the node. See par. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan and Baumecker/Cabral so that the GUI displays each node on a geographic map at a location 
Regarding claim 18, Chakkassery Vidyadharan teaches further comprising the steps of: (a) transmitting by a Secure Remote Monitoring and Management (SRM2) Application Monitor software application, a status function check message to a digital resource, wherein the status function check message comprises a computer-readable instruction that, when executed by the digital resource, causes the digital resource to (A) perform a specified function (The central monitoring system pulls/pings (i.e., requests) telemetry data from a node, which causes the node to perform the function of obtaining the requested telemetry data. See col. 3, ln. 1-4; col. 9, ln. 15-21), (B) generate function status network monitoring data comprising a digital resource identifier and a digital resource operational status (The monitoring agent generates a response comprising the requested telemetry data. The response must include an identifier and/or name of the node so that the central monitoring system can distinguish responses from different monitoring agents installed on each node. See col. 3, ln. 1-4; col. 9, ln. 15-21), and (C) transmit the function status network monitoring data to the SRM2 Application Monitor software application (The monitoring agent transmits the response to the central monitoring system. See col. 3, ln. 1-4; col. 9, ln. 15-21); and (b) configuring by the dashboard server, the Dashboard Graphical User Interface to display at least one Business Critical Service metric determined from the function status network monitoring data, wherein the at least one Business Critical Service metric comprises (i) a digital resource identifier, and (ii) a digital resource operational status (The central monitoring system uses the telemetry data in the response to update the GUI with the operational status of the node in correspondence with the identifier of the node. See col. 37, ln. 38-63. For instance, the GUI may be updated to show that the node with the identifier “4” and 
Claim 20 is rejected under 35 U.S.C. 103 because it is unpatentable over Chakkassery Vidyadharan, either Baumecker or Cabral, and Frei, as applied to claim 17 above, in further view of Hutchinson (US 2007/0050777).
Regarding claim 20, Chakkassery Vidyadharan, Baumecker/Cabral, and Frei do not teach further comprising the steps of: (a) generating by a Firewall Functionality Module, security network monitoring data through an analysis of network traffic data; and (b) configuring by the dashboard server, the Dashboard Graphical User Interface to display at least one security network monitoring metric determined from the security network monitoring data. However, Hutchinson teaches an intrusion detection system whereby a Firewall Functionality Module generates security metrics by analyzing network traffic, and whereby the security metrics are provided in a report to a user. See par. 108-114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chakkassery Vidyadharan, Baumecker/Cabral, and Frei so that the central monitoring platform includes a Firewall Functionality Module that generates security metrics by analyzing network traffic, and so that the dashboard module configures the GUI to display the generated security metrics, because doing so allows the system to be used to monitor network security events. 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459